internal_revenue_service department of her o q0 washington dc contact person telephone number in reference to t ep ra-t3 1d m ay index nos legend taxpayer a taxpayer b ira annuity school date date date date court c county d state e sum sum sum o20 page dear this is in response to the letter written on your behalf by your authorized representative in which you through your authorized representative request several letter rulings under sec_408 and sec_403 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date prior to attaining age taxpayer a was survived by his wife taxpayer b at his death taxpayer a owned an individual_retirement_arrangement ira ira and held an annuity described in code sec_403 annuity because of his employment with school taxpayer a’s estate is the beneficiary of ira and annuity taxpayer a’s last will and testament dated date was properly admitted to probate in court c county d state e a court of competent jurisdiction by letters testamentary dated date taxpayer b was named the sole executrix of the estate of taxpayer a taxpayer a’s last will and testament at article second provides for a bequest to taxpayer b of one-third of the residuary_estate of taxpayer a taxpayer a’s will at article fifth names taxpayer b the sole executrix of taxpayer a’s estate taxpayer a’s will at article third gives the executrix of his estate complete discretion over its administration the value of taxpayer a’s ira at his date of death was sum the value of his code sec_403 annuity at his date of death was sum their total value was sum taxpayer b as executrix of taxpayer a’s estate intends to allocate the total_amounts remaining in ira and code sec_403 annuity at taxpayer a’s death to taxpayer b’s tesiduary interest in the estate of taxpayer a taxpayer b as executrix of taxpayer a’s estate acting pursuant to the instructions of taxpayer a’s residuary beneficiary will then cause the total_amounts standing in ira and annuity to be directly transferred to an ira set up and maintained in the name of taxpayer b based on the above facts and representations you through your authorized representative request the following letter rulings that ira which will be directly transferred to an ira set up and maintained in the name of taxpayer b does not represent an inherited ira within the meaning of code sec_408 20x page with respect to taxpayer b that pursuant to code sec_408 taxpayer b is not required to include in income for federal_income_tax purposes for the year in which transferred any amounts transferred from ira into an ira set up and maintained in her name and that pursuant to code sec_403 the transfer of taxpayer a’ sec_3 annuity into an ira set up and maintained in the name of taxpayer b will qualify as a tax-deferred rollover transaction with respect to your first and second ruling requests code sec_408 provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest in an ira as the beneficiary's own account ifa surviving_spouse makes such an election the spouses interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 q a a-4 further provides in pertinent part that an election 2b page will be considered to have been made by a surviving_spouse if either of the following occurs any required amounts in the account including any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own q a a-4 lists actions by which a surviving_spouse makes said election however q a a-4 does not provide the exclusive methods by which a surviving_spouse so elects generally if the proceeds of a decedent's ira are payable to an estate and are paid to the executrix of the estate who then pays them to the decedent’s surviving_spouse said surviving_spouse shall be treated as having received the ira proceeds from the estate and not from the decedent accordingly such surviving_spouse generally shall not be eligible to roll over or have transferred said distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole executrix of the decedent’s estate with the sole authority to allocate assets among beneficiaries and the surviving_spouse is also a residuary beneficiary of the decedent’s estate in this case taxpayer b is the sole executrix of taxpayer a’s estate with the authority to allocate estate assets among estate beneficiaries taxpayer b is also a residuary beneficiary of taxpayer a’s estate taxpayer b is entitled as a residuary beneficiary of taxpayer a’s estate to estate assets in an amount that will equal or exceed sum as executrix of taxpayer a’s estate taxpayer b will allocate assets remaining in ra to taxpayer b as a residuary beneficiary of taxpayer a’s estate said ira assets will then be paid directly to an ira set up and maintained in taxpayer b’s name based on the above facts and representations the service will not apply the general_rule above in this case as a result taxpayer b will be treated as receiving the balance remaining in ira directly from taxpayer a and not from the estate of taxpayer a thus with respect to your first and second ruling requests the service concludes as follows that ira which will be directly transferred to an ira set up and maintained in the name of taxpayer b does not represent an inherited ira within the meaning of code sec_408 with respect to taxpayer b and page that pursuant to code sec_408 taxpayer b is not required to include in income for federal_income_tax purposes for the year in which transferred any amounts transferred from ira into an fra set up and maintained in her name with respect to your third ruling_request code sec_402 c sets down the rules applicable to rolling over distributions from plans qualified within the meaning of code sec_401 code sec_402 in summary provides that a surviving_spouse who receives a eligible_rollover_distribution attributable to a deceased plan participant may roll over such distribution into an ira described in code sec_408 in general pursuant to code sec_402 a single sum distribution of the full amount standing to the benefit of a plan participant at his death will constitute an eligible_rollover_distribution if the plan participant dies prior to his attaining age sec_1_402_c_-2 of the income_tax regulations question and answer-12 provides in pertinent part that if'a distribution attributable to an employee is paid to the employee’s surviving_spouse sec_402 shall apply to the surviving_spouse in the same manner as if the surviving_spouse were the employee q a-12 further provides that a surviving_spouse may only roll over an eligible_rollover_distribution into an ira sec_1_402_c_-2 of the regulations q a-7 b provides that any distribution paid prior to january of the calendar_year in which the employee attains or would have attained age will not be treated as required under code sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies code sec_401 provides that a plan qualified within the meaning of code sec_401 must provide that a plan participant who is entitled to receive an eligible_rollover_distribution must be permitted to elect to have such eligible_rollover_distribution be paid directly to an eligible_retirement_plan including an ira in short a direct transfer as that term is used in code sec_401 is treated as a distribution followed by a rollover code sec_403 sets down the general_rule applicable to rollovers of amounts received from code sec_403 annuities code sec_403 provides in summary that rules similar to the rules of paragraphs through of sec_402 shall apply for purposes of subparagraph a oé i page code sec_403 provides in relevant part that requirements similar to the requirements of code sec_401 apply to annuities described in code sec_403 sec_1_403_b_-2 of the regulations q a-1 provides in summary that an eligible_rollover_distribution received from a code sec_403 annuity may be rolled over into an ira sec_1_403_b_-2 of the regulations q a-2 provides in summary that a code sec_403 annuity must provide the direct_rollover option described in code sec_401 with respect to your third ruling_request as noted above taxpayer b will be treated as receiving the full amount standing to taxpayer a’s credit in ira at his death directly from taxpayer a based on the facts and representations made with respect to this ruling_request the service will also treat the full amount remaining in taxpayer a’s code sec_403 annuity as paid directly from taxpayer a to taxpayer b furthermore since taxpayer b will receive the total value of taxpayer a’s annuity she will receive an eligible_rollover_distribution as that term is used in code sec_402 applicable to code sec_403 annuities pursuant to code sec_403 thus with respect to your third ruling_request we conclude as follows that pursuant to code sec_403 the transfer of taxpayer a’s annuity into an ira set up and maintained in the name of taxpayer b will qualify as a tax-deferred rollover transaction this ruling letter is based on the assumption that ira referenced herein either has complied or will comply with the requirements of code sec_408 at all times relevant thereto tt also assumes that taxpayer b’s rollover ira will comply with the requirements of code sec_408 at all times relevant thereto finally it assumes that annuity either met or will meet the requirements of code sec_403 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ol pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours frau door frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 of
